 
 
TERMINATION AGREEMENT (this “Agreement”), dated as of November 17, 2010, among
Penn Octane Corporation, a Delaware corporation (“POCC”), Rio Vista GP, LLC, a
Delaware limited liability company (“RVGP”), Rio Vista Energy Partners, L.P.
(“RVEP”) and Rio Vista Operating Partnership (“RVOP”).  POCC, RVGP, RVEP and
RVOP are collectively the “Parties”.

 
WHEREAS, the Parties are parties to a certain Omnibus Agreement dated as of
September 16, 2004, as amended by Amendment No. 1 thereto dated as of September
16, 2004 (as amended, the “Omnibus Agreement”), pursuant to which, inter alia,
POCC agreed to provide certain services to and on behalf of the other Parties in
respect of the operation of the business and assets of RVGP and RVEP;
 
WHEREAS, pursuant to that certain Securities Purchase and Sale Agreement by and
among Central Energy, LP (as successor by assignment to Central Energy,
LLC)(“Buyer”), RVEP and POCC (as amended, the “Purchase Agreement”), Buyer
purchased all of the membership interests in RVGP and Common Units in REVP
representing approximately 80% of all outstanding Common Units;
 
WHEREAS, it is a condition to the closing of the transactions contemplated by
the Purchase Agreement that the Omnibus Agreement be terminated;
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants set
forth herein, the parties hereto agree as follows:
 
1.           Termination.  The Omnibus Agreement is hereby terminated effective
immediately and is of no further force or effect.   The parties acknowledge and
agree that their respective rights and obligations under the Omnibus Agreement
are hereby mutually terminated and released in full except for such provisions
thereof as expressly survive any such termination.
 
2.           Further Actions.  Each party hereto hereby covenants and agrees
that, at any time and from time to time after the date hereof, at the request of
any other party hereto or its permitted successors or assigns, it will (a)
promptly and duly execute and deliver, or cause to be executed and delivered,
all such further documents and instruments, and (b) promptly take all such other
and further action, in each case as may be reasonably requested by the relevant
requesting party to further evidence, implement or effectuate the provisions of
this Agreement
 
3.           Entire Agreement.  This Agreement constitutes the entire agreement
and understanding between the parties with respect to the subject matter
contained herein and shall supersede and cancel all other agreements and
understandings, written or oral, related to the subject matter herein.  No
amendment or modification of this Agreement shall be valid unless made in
writing and signed by all of the Parties.
 
4.           Miscellaneous.  This Agreement shall be construed and enforced in
accordance with the laws of the State of New York, without regard to any
conflicts of laws provisions thereof.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
successors and permitted assigns.  This Agreement may be executed in multiple
counterparts, each of which executed counterparts (including executed
counterparts delivered by facsimile or by e-mail) shall be deemed an original,
and all of which shall constitute one and the same document.  This Agreement may
not be modified, changed or supplemented, nor may any obligations hereunder be
deemed waived, except by written instrument signed by the party to be charged.
 
 [Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Termination Agreement as of
the day and year first above written.



 
PENN OCTANE CORPORATION
       
By:
/s/ Ian T. Bothwell
 
Name: Ian T. Bothwell
 
Title: President
       
RIO VISTA ENERGY PARTNERS, L.P.
 
By: Rio Vista GP, LLC
       
By:
/s/ Ian T. Bothwell
 
Name: Ian T. Bothwell
 
Title: President
       
RIO VISTA GP, LLC
       
By:
/s/ Ian T. Bothwell
 
Name: Ian T. Bothwell
 
Title: President
       
RIO VISTA OPERATING PARTNERSHIP L.P.
       
By:
/s/ Ian T. Bothwell
 
Name: Ian T. Bothwell
 
Title:

 
Signature Page to Termination Agreement
 

--------------------------------------------------------------------------------

